            Case 1:20-cv-09641-ALC Document 1 Filed 11/17/20 Page 1 of 28




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------------X
OMAR MALCOLM, ANTHONY APONTE, SHIRLENE                                     Case No: 20-cv-9641
BLAIR, LANAE CURRY, JOSE DEJESUS, SHAKIYNA
ESPINO, ROBERTO FERNANDEZ, VLAJEMY
FRANCOIS, MONIQUE JOHNSON, CAROLYN MARAJ,
MYRLINE ULYSSES, and BRICE WILLIAMS, individually
and on behalf of all others similarly situated,
                                                                           COLLECTIVE ACTION
                                            Plaintiffs,                     COMPLAINT


                      -against-                                  JURY TRIAL DEMANDED

THE CITY OF NEW YORK,

                                             Defendant.
-------------------------------------------------------------------------X
        Plaintiffs ANTHONY APONTE, SHIRLENE BLAIR, LANAE CURRY, JOSE

DEJESUS, SHAKIYNA ESPINO, ROBERTO FERNANDEZ, VLAJEMY FRANCOIS,

MONIQUE JOHNSON, OMAR MALCOLM, CAROLYN MARAJ, MYRLINE ULYSSES, and

BRICE WILLIAMS, individually and on behalf of all others similarly situated, as

representatives, by their attorneys Moser Law Firm, P.C. allege, upon personal knowledge as to

themselves and upon information and belief as to other matters, as follows:

                                  PRELIMINARY STATEMENT

       1.       Plaintiffs Anthony Aponte (“Aponte”), Shirlene Blair (“Blair”), Lanae Curry

(“Curry”), Jose DeJesus (“DeJesus”), Shakiyna Espino (“Espino”), Roberto Fernandez

(“Fernandez”), Vlajemy Francois (“Francois”), Monique Johnson (“Johnson”), Omar Malcolm

(“Malcolm”), Carolyn Maraj (“Maraj”), Myrline Ulysses (“Ulysses”), Brice Williams

(“Williams”)(collectively “Plaintiffs”) and the putative members of the collective action are

employees of the Department of Corrections (“DOC”), an agency of the City of New York


                                                1
                                                                                           7074733.1
             Case 1:20-cv-09641-ALC Document 1 Filed 11/17/20 Page 2 of 28




(“NYC”) and bring this action for violations of the Fair Labor Standards Act (“FLSA”) including

failure to pay overtime and failure to pay overtime promptly/timely.

        2.         . Plaintiff Malcolm also brings this action in his individual capacity for retaliation

under the FLSA.

                                    JURISDICTION AND VENUE

              3. This Court has subject matter jurisdiction over the claims in this action pursuant

to the provisions of 28 U.S.C. § 1331 and 29 U.S.C. § 201 et. seq.

              4. Venue is proper in this district pursuant to 29 U.S.C. § 1391 as Defendant resides

in this district and as a substantial part of the events or omissions giving rise to the instant claims

occurred in this district.

                                             THE PARTIES

Plaintiff

              5.   Plaintiff Aponte is an individual who resides in the State of New York, County of

Suffolk.

              6. Plaintiff Blair is an individual who resides in the State of New York, County of

Nassau.

              7. Plaintiff Curry is an individual who resides in the State of New York, County of

Richmond.

              8. Plaintiff DeJesus is an individual who resides in the State of New York, County

of Bronx.

              9. Plaintiff Espino is an individual who resides in the State of New York, County of

Orange.



                                                     2
                                                                                                7074733.1
          Case 1:20-cv-09641-ALC Document 1 Filed 11/17/20 Page 3 of 28




              10. Plaintiff Fernandez is an individual who resides in the State of New York, County

of New York.

              11. Plaintiff Francois is an individual who resides in the State of New York, County

of Suffolk.

              12. Plaintiff Johnson is an individual who resides in the State of New York, County

of New York.

              13. Plaintiff Malcolm is an individual who resides in the State of New York, County

of Suffolk.

              14. Plaintiff Maraj is an individual who resides in the State of New York, County of

Orange.

              15. Plaintiff Ulysses is an individual who resides in the State of New York, County of

New York.

              16. Plaintiff Williams is an individual who resides in the State of New York, County

of Nassau.

Defendant

              17. Defendant NYC is a municipality organized and existing pursuant to the laws of

the State of New York and maintains its principal place of business in the City, County and State

of New York.

              18. Defendant NYC is, and at all material times was, a public agency within the

meaning of the FLSA.

              19. Defendant NYC is, and at all materials times was, a political subdivision of the

State of New York and a local government “employer” within the meaning of the FLSA.

              20. Defendant is a covered employer within the meaning of the FLSA.

                                                  3
                                                                                            7074733.1
         Case 1:20-cv-09641-ALC Document 1 Filed 11/17/20 Page 4 of 28




              21. Plaintiffs, and other similarly situated individuals, are covered employees within

the meaning of the FSLA.

                                     STATEMENT OF FACTS

              22. Plaintiff Aponte is a Captain with the DOC currently assigned to the Robert N.

Davoren Complex (“RNDC”)

              23. Plaintiff Blair is an Assistant Deputy Warden currently assigned to the RNDC.

              24. Plaintiff Curry is a Correction Officer currently assigned to the RNDC.

              25. Plaintiff DeJesus is a Correction Officer currently assigned to the RNDC.

              26. Plaintiff Espino is a Captain currently assigned to the RNDC.

              27. Plaintiff Fernandez is a Captain currently assigned to the RNDC.

              28. Plaintiff Francois is a Captain currently assigned to the Anna M. Kross Center

(“AMKC”).

              29. Plaintiff Johnson is a Captain currently assigned to the RNDC.

              30. Plaintiff Malcolm is an Assistant Deputy Warden currently assigned to the

RNDC.

              31. Plaintiff Maraj is an Assistant Deputy Warden currently assigned to the RNDC.

              32. Plaintiff Ulysses is a Correction Officer currently assigned to the Security

Operations Division.

              33. Plaintiff Williams is a Captain currently assigned to the AMKC.

              34. Plaintiffs, and other similarly situated individuals, keep track of their time via

timesheets.

              35. Plaintiffs, and other similarly situated individuals, often worked/work in excess of

40 hours a week.

                                                   4
                                                                                              7074733.1
          Case 1:20-cv-09641-ALC Document 1 Filed 11/17/20 Page 5 of 28




               36. At the end of each daily tour, Plaintiffs, and other similarly situated individuals,

submit tour certification sheets which list, inter alia, all of the overtime they work.

               37. The time sheets/tour certification sheets are given to a timekeeper who puts the

information into a program called CityTime.

               38. The timesheets/tour certification sheets are submitted to the Defendant/DOC on a

daily basis.

               39. As a matter of policy, the Defendant/DOC is supposed to pay overtime

compensation earned in a particular workweek on the regular payday for the period in which

such workweek ends.

               40. The Defendant/DOC is able to pay overtime compensation earned in a particular

workweek on the regular payday for the period in which such workweek ends.

               41. In direct violation of its own payroll policy, Defendant/DOC has repeatedly failed

to pay Plaintiffs, and other similarly situated individuals, their overtime compensation earned in

a particular workweek on the regular pay day for the period in which such workweek ends.

               42. The Defendant/DOC has engaged in a widespread practice of delaying the

payment of overtime compensation to the Plaintiffs and other similarly situated individuals for

one pay period or more.

               43. Defendant/DOC willfully failed to pay Plaintiffs and other similarly situated

individuals overtime compensation timely in accordance with the FLSA.

               44. For example, during the past three years:

                      a. Plaintiff Aponte has been paid approximately 186 hours of overtime late.

                          Defendant/DOC failed to pay Plaintiff Aponte timely in, inter alia, May,

                          June, July, September and October of 2020.

                                                    5
                                                                                              7074733.1
Case 1:20-cv-09641-ALC Document 1 Filed 11/17/20 Page 6 of 28




       b. Plaintiff Blair has been paid approximately 23.5 hours of overtime late.

          Defendant/DOC failed to pay Plaintiff Blair timely in, inter alia, May and

          September 2018, June 2019, and March 2020.

       c. Plaintiff Curry has been paid approximately 80 hours of overtime late.

          Defendant/DOC failed to pay Plaintiff Curry timely in, inter alia,

          February, May, September, October, and November of 2018 and April and

          May of 2020.

       d. Plaintiff DeJesus was paid approximately 50 hours of overtime late.

          Defendant/DOC failed to pay Plaintiff DeJesus timely in, inter alia,

          February, March and July of 2020.

       e. Plaintiff Espino was paid approximately 100 hours of overtime late.

          Defendant/DOC failed to pay Plaintiff Espino timely in, inter alia,

          December 2018 and July 2019.

       f. Plaintiff Fernandez was paid approximately 8 hours of overtime late.

          Defendant/DOC failed to pay Plaintiff Fernandez timely in, inter alia,

          August and September 2019.

       g. Plaintiff Francois was paid approximately 273 hours of overtime late.

          Defendant/DOC failed to pay Plaintiff Francois timely in, inter alia,

          October 2020.

       h. Plaintiff Johnson was paid approximately 24 hours of overtime late.

          Defendant/DOC failed to pay Plaintiff Johnson timely in, inter alia, May

          2020.



                                   6
                                                                            7074733.1
        Case 1:20-cv-09641-ALC Document 1 Filed 11/17/20 Page 7 of 28




                 i. Plaintiff Malcolm was paid in excess of 440 hours of overtime late.

                     Defendant/DOC failed to pay Plaintiff Malcolm timely in, inter alia,

                     virtually every month in 2018 and 2019 as well as February through June

                     of 2020.

                 j. Plaintiff Maraj was paid in excess of 300 hours of overtime late.

                     Defendant/DOC failed to pay Plaintiff Maraj timely for virtually the

                     entirety of the pertinent three-year period.

                 k. Plaintiff Ulysses was paid approximately 2 hours of overtime late.

                     Defendant/DOC failed to pay Plaintiff Ulysses timely in, inter alia,

                     January 2018.

                 l. Plaintiff Williams was paid approximately 150 hours of overtime late.

                     Defendant/DOC failed to pay Plaintiff Williams timely in, inter alia,

                     September 2020.

          45. In addition, in many instances Defendant/DOC has failed to pay Plaintiffs their

overtime compensation.

          46. For example, during the past three years:

                 a. Defendant/DOC failed to pay Plaintiff Aponte for approximately 88 hours

                     of overtime.

                 b. Defendant/DOC failed to pay Plaintiff Curry for approximately 33 hours

                     of overtime.

                 c. Defendant/DOC failed to pay Plaintiff DeJesus for approximately 16

                     hours of overtime.



                                               7
                                                                                     7074733.1
          Case 1:20-cv-09641-ALC Document 1 Filed 11/17/20 Page 8 of 28




                   d. Defendant/DOC failed to pay Plaintiff Espino for approximately 16 hours

                       of overtime.

                   e. Defendant/DOC failed to pay Plaintiff Fernandez for approximately 22

                       hours of overtime.

                   f. Defendant/DOC failed to pay Plaintiff Francois for approximately 68

                       hours of overtime.

                   g. Defendant/DOC failed to pay Plaintiff Malcolm for approximately 60

                       hours of overtime.

                   h. Defendant/DOC failed to pay Plaintiff Ulysses for approximately 8 hours

                       of overtime.

                   i. Defendant/DOC failed to pay Plaintiff Williams for approximately 300

                       hours of overtime.

           47. In addition to Plaintiffs, during the time period pertinent to this matter,

Defendant/DOC has employed in excess of 10,000 employees.

                          COLLECTIVE ACTION ALLEGATIONS

           48. Plaintiffs bring this action individually and on behalf of all others similarly

situated pursuant to, inter alia, 29 U.S.C. § 216(b). Plaintiffs and the similarly situated

individuals worked for Defendant/DOC. The proposed collectives are defined as follows:

              (a)     All Assistant Deputy Wardens, Captains, and Correction Officers
       employed by the Defendant/DOC at any time within the three year period immediately
       preceding the filing of this complaint and up to the time of trial who did not receive
       overtime earned in a particular workweek on the regular pay day for the period in which
       such workweek ended (“Late Paid Overtime Collective”); and

             (b)     All Assistant Deputy Wardens, Captains, and Correction Officers
       employed by the Defendant/DOC at any time within the three year period immediately


                                                  8
                                                                                              7074733.1
          Case 1:20-cv-09641-ALC Document 1 Filed 11/17/20 Page 9 of 28




        preceding the filing of this complaint and up to the time of trial who were not paid for
        overtime worked (“Unpaid Overtime Collective”).

            49.   Plaintiffs have consented in writing to be a part of this action pursuant to 29

U.S.C. § 216(b) and their consent forms are attached hereto as Exhibit A. As this case proceeds,

it is likely that additional individuals will file consent forms and join as “opt-in” plaintiffs.

            50. Plaintiffs and the members of the Late Paid Overtime Collective and Unpaid

Overtime Collective are or were employed by Defendant/DOC within the meaning of the FLSA.

            51. Plaintiffs and the members of the Late Paid Overtime Collective worked

substantial overtime hours for which they were not compensated in a timely fashion in violation

of the FLSA.

            52. Plaintiffs and the members of the Unpaid Overtime Collective worked substantial

overtime hours for which they were not compensated at all.

            53. Defendant/DOC required overtime work. Defendant/DOC is aware that

Plaintiffs, the Late Paid Overtime Collective and the Unpaid Overtime Collective worked

overtime and despite that knowledge did not pay them or paid them in an untimely fashion.

            54. Defendant/DOC’s unlawful conduct is widespread, repetitious, and consistent

affecting Plaintiffs, the Late Paid Overtime Collective and the Unpaid Overtime Collective.

            55. Defendant/DOC’s conduct is willful and in bad faith, and has caused significant

damages to Plaintiffs, the Late Paid Overtime Collective and Unpaid Overtime Collective.

            56. Defendant/DOC is liable under the FLSA for failing to properly compensate

Plaintiffs, the Late Paid Overtime Collective and the Unpaid Overtime Collective.

            57. Notice of this action should be sent to the Late Paid Overtime Collective and

Unpaid Overtime Collective. There are numerous similarly situated current and former

employees of the Defendant/DOC who have not been paid overtime or who have been denied
                                           9
                                                                                                7074733.1
         Case 1:20-cv-09641-ALC Document 1 Filed 11/17/20 Page 10 of 28




timely compensation in violation of the FLSA who would benefit from a Court supervised notice

of the lawsuit and the opportunity to join the case. Those similarly situated employees are

known to the Defendant/DOC and are readily identifiable through the Defendant/DOC’s records.

                                  FIRST CAUSE OF ACTION
              Plaintiffs and the Late Paid Overtime Collective against Defendant
                             Delayed Overtime Wages under FLSA

        58.       Plaintiffs re-allege and incorporate by reference each and every allegation

contained in the preceding paragraphs as if fully set forth herein.

        59.    The FLSA mandates, as a general rule, that overtime compensation earned in a

particular workweek must be paid on the regular payday for the period in which such workweek

ends.

        60.    In violation of the FLSA, Defendant/DOC has engaged in a widespread pattern

and practice of failing to timely/promptly pay Plaintiffs and the Late Paid Overtime Collective.

        61.    Defendant/DOC’s unlawful conduct has been willful and intentional.

Defendant/DOC was aware or should have been aware that its practices with respect to the

compensation of Plaintiffs and the Late Paid Overtime Collective are unlawful. Because

Defendant/DOC willfully violated the FLSA, a three-year statute of limitations applies to such

violations, pursuant to 29 U.S.C. § 255.

        62.    Defendant/DOC has not made a good faith effort to comply with the FLSA’s

prompt payment requirement.

        63.    As a result of Defendant/DOC’s unlawful acts, Plaintiffs and the Late Paid

Overtime Collective are entitled to recovery of liquidated damages, interest, attorneys’ fees,

costs, and other compensation pursuant to the FLSA.



                                                 10
                                                                                           7074733.1
         Case 1:20-cv-09641-ALC Document 1 Filed 11/17/20 Page 11 of 28




                                SECOND CAUSE OF ACTION
               Plaintiffs and the Unpaid Overtime Collective against Defendant
                             Unpaid Overtime Wages under FLSA

            64. Plaintiffs re-allege and incorporate by reference each and every allegation

contained in the preceding paragraphs as if fully set forth herein.

            65. The FLSA mandates that all hours worked in excess of 40 per week be

compensated at one and one half times an individual’s regular rate of pay.

            66. In violation of the FLSA, Defendant/DOC has engaged in a widespread pattern

and practice of failing to pay Plaintiffs and the Unpaid Overtime Collective in accordance with

the FLSA.

            67. Defendant/DOC’s unlawful conduct has been willful and intentional.

Defendant/DOC was aware or should have been aware that its practices with respect to the

compensation of Plaintiffs and the Unpaid Overtime Collective are unlawful. Because

Defendant/DOC willfully violated the FLSA, a three-year statute of limitations applies to such

violations, pursuant to 29 U.S.C. § 255.

            68. Defendant/DOC has not made a good faith effort to comply with the FLSA’s

overtime pay requirements.

            69. As a result of Defendant/DOC’s unlawful acts, Plaintiffs and the Unpaid

Overtime Collective are entitled to recovery of unpaid overtime wages, liquidated damages,

interest, attorneys’ fees, costs, and other compensation pursuant to the FLSA.

                                  THIRD CAUSE OF ACTION
                              Plaintiff Malcolm against Defendant
                                  Retaliation under the FLSA

            70.   Plaintiffs re-allege and incorporate by reference each and every allegation

contained in the preceding paragraphs as if fully set forth herein.

                                                 11
                                                                                           7074733.1
         Case 1:20-cv-09641-ALC Document 1 Filed 11/17/20 Page 12 of 28




           71. 29 U.S.C. § 215(a)(3) provides that it shall be unlawful for any person to

discharge or in any other manner discriminate against any employee because such employee has

filed any complaint or instituted or caused to be instituted any proceeding under or related to this

chapter, or has testified or is about to testify in any such proceeding, or has served or is about to

serve on an industry committee.

           72. Plaintiff Malcolm is an Assistant Deputy Warden in the RNDC.

           73. Like all the other named Plaintiffs and members of the Collectives he has bravely

gone about his extremely demanding job in the face of not only regular daily hazards but a world

wide pandemic which has disproportionally impacted those involved in the prison system.

           74. Plaintiff Malcolm has not requested special treatment but instead merely seeks to

be timely paid the overtime he has earned.

           75. As set forth above, Plaintiff Malcolm is owed a substantial amount of unpaid

overtime and has been paid a substantial amount of overtime late.

           76. Not one to be taken advantage of, Plaintiff Malcolm has complained frequently

and vociferously about the Defendant/DOC’s rampant violations of the FLSA in both failing to

pay overtime timely and failing to pay overtime at all.

           77. Such complaints started in approximately November 2016, but have ramped up

from late 2019 to present as the Defendant/DOC’s violations of the FLSA have become more

frequent and widespread.

           78. Such complaints have taken the form of, inter alia, oral and written complaints to

the payroll department and to his superiors including, but not limited to, a lengthy email of

December 29, 2019 in which Plaintiff Malcolm complained about unpaid/late paid overtime.



                                                  12
                                                                                              7074733.1
         Case 1:20-cv-09641-ALC Document 1 Filed 11/17/20 Page 13 of 28




            79.   As a result of Plaintiff Malcolm’s engagement in protected activity under the

FLSA, Defendant/DOC has taken adverse employment actions against Plaintiff Malcolm

including, but not limited to, harassing Plaintiff Malcolm and restricting the amount of overtime

Plaintiff Malcolm is able to earn.

            80. For example, on August 13, 2020, Acting Assistant Chief Sherriean Rembert

placed Plaintiff Malcolm on restriction for the balance of the month attempting to bar him from

earning additional overtime.

            81. More recently, on November 6, 2020, a supervisor emailed Plaintiff Malcolm’s

union president and his immediate supervisor in an effort create problems for him.

            82. As a result of Defendant/DOC’s actions Plaintiff Malcolm has suffered, inter alia,

severe emotional distress.

            83. Given the foregoing, Plaintiff Malcolm is entitled to unpaid wages, lost wages,

liquidated damages, interest, attorneys’ fees, costs and disbursements, emotional distress

damages, compensatory damages, punitive damages and all other damages available under the

FLSA/applicable law.

                                      PRAYER FOR RELIEF

            WHEREFORE, Plaintiffs, individually and on behalf of all other similarly situated

persons, respectfully request that the Court grant the following relief:

            a) That at the earliest possible time, Plaintiffs be allowed to give notice of this

Collective Action, or that the Court issue such notice to the Late Paid Overtime Collective and

the Unpaid Overtime Collective, as defined above. Such notice shall inform the Late Paid

Overtime Collective and the Unpaid Overtime Collective of the filing of this civil action, the

nature of this action, and their right to join this action;

                                                   13
                                                                                             7074733.1
         Case 1:20-cv-09641-ALC Document 1 Filed 11/17/20 Page 14 of 28




           b) Designation of Plaintiffs as representatives of the Collectives and counsel of

record as collective counsel;

           c) On the first cause of action, damages in an amount to be determined at trial which

includes, but is not limited to, liquidated damages, interest, attorneys’ fees, costs, and other

compensation pursuant to the FLSA;

           d) On the second cause of action, damages in an amount to be determined at trial

which includes, but is not limited to, unpaid overtime, liquidated damages, interest, attorneys’

fees, costs, and other compensation pursuant to the FLSA;

           e) On the third cause of action, damages in an amount to be determined at trial

which includes, but is not limited to, unpaid wages, lost wages, liquidated damages, interest,

attorneys’ fees, costs and disbursements, emotional distress damages, compensatory damages,

punitive damages and any other damages available under the FLSA/applicable law.

           f) All pertinent and available damages under the FLSA and supporting regulations

such as the United States Department of Labor Regulations;

           g) Appropriate injunctive and declaratory relief;

           h) Interest;

           i) Reasonable attorneys’ fees, costs and disbursements; and

           j) Such other relief as this Court shall deem just and proper.

                                       JURY DEMAND
       Plaintiff Malcolm demands a trial by jury on all claims properly triable by a jury.




                                               14
                                                                                             7074733.1
       Case 1:20-cv-09641-ALC Document 1 Filed 11/17/20 Page 15 of 28




Dated: Huntington, New York
       November 17, 2020
                                   Respectfully Submitted,
                                   MOSER LAW FIRM, P.C.

                                   By:
                                          Steven J. Moser, Esq.
                                          Paul A. Pagano, Esq.
                                          Attorneys for Plaintiffs
                                          5 East Main Street
                                          Huntington, NY 11743
                                          (516) 671-1150
                                          smoser@moserlawfirm.com
                                          paul.pagano@moserlawfirm.com




                                     15
                                                                         7074733.1
Case 1:20-cv-09641-ALC Document 1 Filed 11/17/20 Page 16 of 28




               EXHIBIT A
                              16
                                                                 7074733.1
Case 1:20-cv-09641-ALC Document 1 Filed 11/17/20 Page 17 of 28
   Case 1:20-cv-09641-ALC Document 1 Filed 11/17/20 Page 18 of 28



                    CONSENT TO JOIN COLLECTIVE ACTION

         I am employed by Defendant in the position of Assistant Deputy Warden.

         Pursuant to Section 16(b) of the Fair Labor Standards Act, I hereby consent to be

a party plaintiff in a collective action brought in the United States District Court for the

Southern District of New York entitled Malcolm, v. The City ofNew York to recover

unpaid overtime wages, liquidated damages and/or other sums owing to me and to other,

similarly-situated employees under the FLSA and other applicable laws. 1 hereby

authorize Moser Law Firm, P.C. to pursue any claims I may have, including such

litigation as may be necessary, and I hereby consent, agree, and option to become a

plaintiff herein and to be bound by any settlement of this action or adjudication by the

Court.

                                                                                               "A
Date                                                                   Signature
                                                                ^r^ene                    IP
                                                                       Print Name
    Case 1:20-cv-09641-ALC Document 1 Filed 11/17/20 Page 19 of 28



                    CONSENT TO JOIN COLLECTIVE ACTION

         I am employed by Defendant in the position of Correction Officer.

         Pursuant to Section 16(b) of the Fair Labor Standards Act, I hereby consent to be

a party plaintiff in a collective action brought in the United States District Court for the

Southern District of New York entitled Malcolm, v. The City ofNew York to recover

unpaid overtime wages, liquidated damages and/or other sums owing to me and to other,

similarly-situated employees under the FLSA and other applicable laws. I hereby

authorize Moser Law Firm, P.C. to pursue any claims I may have, including such

litigation as may be necessary, and I hereby consent, agree, and option to become a

plaintiff herein and to be bound by any settlement of this action or adjudication by the

Court.


/ff/zo/zO
Date                                                         S7        Signature
                                                                jfLtSl/l&Z-. CAAO-&J-f
                                                                                       O
                                                                       Print Name      7
   Case 1:20-cv-09641-ALC Document 1 Filed 11/17/20 Page 20 of 28



                     CONSENT TO JOIN COLLECTIVE ACTION

         I am employed by Defendant in the position of Correction Officer.

         Pursuant to Section 16(b) of the Fair Labor Standards Act, I hereby consent to be

a party plaintiff in a collective action brought in the United States District Court for the

Southern District of New York entitled Malcolm, v. The City ofNew York to recover

unpaid overtime wages, liquidated damages and/or other sums owing to me and to other,

similarly-situated employees under the FLSA and other applicable laws. I hereby

authorize Moser Law Firm, P.C. to pursue any claims I may have, including such

litigation as may be necessary, and I hereby consent, agree, and option to become a

plaintiff herein and to be bound by any settlement of this action or adjudication by the

Court.

            3-2-
    10             202-°
Date                                                                   Signature
                                                                                    vjos S’
                                                                       Print Name
   Case 1:20-cv-09641-ALC Document 1 Filed 11/17/20 Page 21 of 28



                     CONSENT TO JOIN COLLECTIVE ACTION

         I am employed by Defendant in the position of Captain.

         Pursuant to Section 16(b) of the Fair Labor Standards Act, I hereby consent to be

a party plaintiff in a collective action brought in the United States District Court for the

Southern District of New York entitled Malcolm, v. The City ofNew York to recover

unpaid overtime wages, liquidated damages and/or other sums owing to me and to other,

similarly-situated employees under the FLSA and other applicable laws. I hereby

authorize Moser Law Firm, P.C. to pursue any claims I may have, including such

litigation as may be necessary, and I hereby consent, agree, and option to become a

plaintiff herein and to be bound by any settlement of this action or adjudication by the

Court.


   iDbAho                                                                           z
Date                                                                   Signature

                                                                                               V*
                                                                       Print Na^e          7
Case 1:20-cv-09641-ALC Document 1 Filed 11/17/20 Page 22 of 28
!
        Case 1:20-cv-09641-ALC Document 1 Filed 11/17/20 Page 23 of 28




!
                         CONSENT TO JOIN COLLECTIVE ACTION

             I am employed by Defendant in the position of Captain.

             Pursuant to Section 16(b) of the Fair Labor Standards Act, I hereby consent to be
!
    a party plaintiff in a collective action brought in the United States District Court for the

    Southern District of New York entitled Malcolm, v. The City ofNew York to recover
!
    unpaid overtime wages, liquidated damages and/or other sums owing to me and to other.

    similarly-situated employees under the FLSA and other applicable laws. I hereby
                            .
    authorize Moser Law Firm, P.C. to pursue any claims I may have, including such

    litigation as may be necessary, and I hereby consent, agree, and option to become a

    plaintiff herein and to be bound by any settlement of this action or adjudication by the
!
                                                                                     -?
                                                                                    X'
    Court.
                                                                          />


!      /<£-
    Date                                                                   Sign


I
                                                                  /   7    Print Name
;




;
i




i




;
i




;
Case 1:20-cv-09641-ALC Document 1 Filed 11/17/20 Page 24 of 28
       Case 1:20-cv-09641-ALC Document 1 Filed 11/17/20 Page 25 of 28




                     CONSENT TO JOIN COLLECTIVE ACTION

         I am employed by Defendant in the position of Assistant Deputy Warden.

         Pursuant to Section 16(b) of the Fair Labor Standards Act, I hereby consent to be

a party plaintiff in a collective action brought in the United States District Court for the

Southern District of New York entitled Malcolm, v. The City of New York to recover

unpaid overtime wages, liquidated damages and/or other sums owing to me and to other.

similarly-situated employees under the FLSA and other applicable laws. I hereby

authorize Moser Law Firm, P.C. to pursue any claims l may have, including such

litigation as may be necessary, and I hereby consent, agree, and option to become a

plaintiff herein and to be bound by any settlement of this action or adjudication by the

Court.


 I* h* IToU)
Date                                                                   Signature

                                                                         1Wtrr_!VjOr.
                                                                       Print Name       9
                             Case 1:20-cv-09641-ALC Document 1 Filed 11/17/20 Page 26 of 28




    I am employed by Defendant in the position of
Captain.

      Pursuant to Section 16(b) of the Fair Labor Standards
Act, I hereby consent to be a party plaintiff in a collective
action brought in the United States District Court for the
Southern District of New York entitled Malcolm, v. The
City ofNew York to recover unpaid overtime wages,
liquidated damages and/or other sums owing to me and to
other, similarly-situated employees under the FLSA and
other applicable laws. I hereby authorize Moser Law Firm,
PC. to pursue any claims I may have, including such
litigation as may be necessary, and I hereby consent, agree,
and option to become a plaintiff herein and to be bound by
any settlement of this action or adjudication by the Court.

                                                                                                                      t
Date                                                                                          Signature

                                                                                                    Th L, iSro /]
                                                                                                                     k
                                                                                                                     .V




                                                                                Print Name

                                                                                                                    I
                                                                                                                    *




                                                                                                                    f

                                                                                                                    A



                                                                                                                    sr
     Case 1:20-cv-09641-ALC Document 1 Filed 11/17/20 Page 27 of 28




                     CONSENT TO JOIN COLLECTIVE ACTION

         I am employed by Defendant in the position of Correction Officer.

         Pursuant to Section 16(b) of the Fair Labor Standards Act, I hereby consent to be

a party plaintiff in a collective action brought in the United States District Court for the

Southern District of New York entitled Malcolm. v. The City of New York to recover

unpaid overtime wages, liquidated damages and/or other sums owing to me and to other,

similarly-situated employees under the FLSA and other applicable laws. I hereby

authorize Moser Law Firm, P.C. to pursue any claims I may have, including such

litigation as may be necessary, and I hereby consent, agree, and option to become a

plaintiff herein and to be bound by any settlement of this action or adjudication by the

Court.


10/20/2020                                           Myrline Ulysse
_______________________                             ________________________
Date                                                  Signature

                                                       Myrline Ulysse

                                                       Print Name
Case 1:20-cv-09641-ALC Document 1 Filed 11/17/20 Page 28 of 28
